Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s preliminary amendment of 9 July 2021, in which claims 1-33 and 61-68 have been cancelled, is acknowledged.
Claims 34-60 are pending in the instant application.
Claims 34-60 are being examined on their merits herein.
Priority
The instant application is a National Stage entry of International Application No. PCT/US2017/033379, filed on 18 May 2017, which claims priority from U.S. Provisional Patent Application 62/338,443, filed on 18 May 2016. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12 November 2018, 16 June 2020 and 18 September 2020 are acknowledged and considered. 
Restriction/Election
Applicant’s election without traverse of Group (I), claims 34-60, drawn to a method of treating Meniere's disease, comprising: administering to a subject having Meniere's disease a therapeutically effective amount of ebselen or a pharmaceutically acceptable salt thereof, in the reply filed on 9 July 2021, is acknowledged. On 9 July 2021, Applicant has cancelled claims 61-68, drawn to inventions Groups (II)-(V).
-cyclodextrin as the species of a glutathione peroxidase modulator or mimic compound to be co-administered in the method, in the reply of 9 July 2021, is acknowledged. Claims 58-60 read on the elected species.
Since the election was made without traverse, the requirement for restriction/election is herein maintained and is made FINAL.
Claims 34-60 have been examined (claims 58-60 have been examined to the extent they read on the elected species) and the following rejections are made below.

Claim Rejections- 35 USC 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 34-43, 45-48 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by NCT02603081 (Study to evaluate SPI-1005 in Adults with Meniere disease, Clinicaltrials.gov archive December 10, 2015, 
https://clinicaltrials.gov/ct2/history/NCT02603081?A=2&B=2&C=merged, accessed 8 August 2021, cited in PTO-892).
NCT02603081 teaches a method of treating Meniere disease comprising administering to a subject having Meniere disease (Inclusion criteria, page 7 of 9, first line) a therapeutically effective amount of ebselen (pages 4-5, SPI-1005 ebselen), as in instant claims 34, 36, administered orally (po, pages 4-5), as in instant claim 35, twice a day (bid, pages 4-5), as in instant claims 37, 38, wherein the twice a day dose is 200 mg ebselen (page 4, last paragraph, active comparator: low dose), as in instant claims 39, 40, or 400 mg (page 5, first paragraph, active comparator: mid dose), as in instant claims 39, 41; wherein ebselen is administered for 21 days (pages 4-5), as in instant claim 42, formulated for oral administration (po pages 4-5) in a solid dosage form (SPI-1005, pages 4-5), as in instant claim 43.
NCT02603081 teaches that the method further comprises assessing the subject for hearing loss, tinnitus and vertigo (page 3, Study description Brief summary), as in instant claim 45, wherein the assessment is performed before treatment (page 3, Study description, Detailed description, All subjects will undergo baseline audiometric testing and have their severity of sensorineural hearing loss, tinnitus and vertigo determined before the start of a 21-day course of treatment with SPI-1005), as in instant claim 46, and during and after administration of ebselen (page 3, Study description, Detailed description, During treatment with SPI-1005, and 7 days and 28 days following the cessation of SPI-1005, subjects will have their hearing loss, tinnitus and vertigo assessed), as in instant claim 47.
NCT02603081 teaches that the method comprises assessing the subject for hearing loss, tinnitus and vertigo using pure tone audiometry, speech discrimination testing (page 6, points 4 and 5), and electrocochleography (page 6, point 8), as in instant claim 48.
.

Claim Rejections- 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 34-60 are rejected under 35 U.S.C. 103 as being unpatentable over Kil et al. (US2003/0162747, published 28 August 2003, cited in PTO-892), in view of Herraiz et al. (Eur Arch Otorhinolaryngol 2006, 263, 504-509, cited in PTO-892) and Green et al. (The Laryngoscope 2007, 117, 1622-1628, cited in PTO-892).
Kil discloses a method of treating (Abstract, [0006]) an ear condition which is hearing loss comprising administering to a subject in need thereof an amount of an otoprotective composition comprising at least one glutathione peroxidase mimic compound ([0005]).

Kil specifically teaches a method of ameliorating hearing loss by administering to the subject ebselen (Figures 1-4).
Kil specifically teaches ([0011], Figure 4A-D) that ebselen protects against hearing loss: enselen treated rats had significantly smaller number of outer hair cell cells lost (at different distance from the apex of the cochlea) compared to untreated rats upon exposure to 110 dB, 4-16 kHz noise for 4 hours.
Kil teaches otoprotective compositions of the invention being administered orally, as in instant claim 35, in solid dosage forms such as tablets [0033], or capsules [0035], as in instant claims 43, 44.
Kil teaches [0041] that the amount of otoprotectant compositions actually administered will be dependent upon the individual to which the treatment is applied, and will preferably be an optimized amount such that the desired effect is achieved without significant side effects. Kil teaches that the determination of an effective dose is well within the capability of those skilled in the art. Kil teaches (Table 1) a more preferred dose of ebselen of 50-2000 mg/day, which encompasses the doses of ebselen in instant claims 39-41, and Kil teaches (Table 1) a most preferred dose of ebselen of 500-1000 mg/day, which encompasses the dose in instant claim 41.
Kil does not teach a method of treating Meniere’s disease with ebselen, as in instant claims. Kil does not teach the frequency of ebselen administration in such a method, as in instant claims 37-41, nor does he teach the length of treatment, as in instant claim 42, or the dose of ebselen administered in such a method of treatment, as in instant claims 39-41.

Kil does not teach co-administering ebselen and 2,2’-diseleno-bis-beta-cyclodextrin to treat Meniere’s disease, as in instant claims 58-60.

Herraiz et al. (Eur Arch Otorhinolaryngol 2006, 263, 504-509, cited in PTO-892) teach tinnitus epidemiological characteristics in Meniere’s disease.
Herraiz teaches that Meniere disease patients experience hearing impairment (hearing impairment was present in all cases, page 505, right column, third paragraph) that may be associated with tinnitus and/or vertigo (page 505, right column, also Tables 1-2, Figure 1). 
Herraiz teaches mild hearing loss at 20-40 dB, moderate 40-70 dB, or severe hearing impairment 70-90 dB in patients with Meniere disease (Figure 2).
Herraiz teaches assessing tinnitus in patients with Meniere disease using THI tinnitus handicap inventory (page 506, right column, fourth paragraph, also Fig. 4), as in instant claims 52, 53. Herraiz teaches (page 507, left column, last paragraph) that worse hearing impairment in Meniere disease patients was related to higher THI.

Green et al. (The Laryngoscope 2007, 117, 1622-1628, cited in PTO-892) teach that Meniere disease is a disorder that causes episodes of vertigo with associated ear pressure, tinnitus and hearing loss (page 1622, right column, first paragraph).

Green teaches (page 1626, right column, first paragraph under Discussion) that objective measures to assess the effectiveness of a particular treatment/intervention in patients suffering from Meniere disease include audiometry or electrocochleography, as in instant claims 48, 54.
Green teaches (page 1627, right column, third paragraph, and Conclusions) that management of the patients with Meniere disease should include VSS as symptoms-specific instrument.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Kil, Herraiz and Green to arrive at the instant invention. The person of ordinary skill in the art would have been motivated to administer ebselen to a patient suffering from Meniere disease, because Kil teaches that ebselen is effective to treat hearing impairment, and Herraiz and Green teach that patients with Meniere disease suffer from hearing impairment as a symptom of Meniere disease. Thus, the person of ordinary skill in the art would have administered ebselen to a patient suffering from Meniere disease, with the expectation that ebselen is effective to treat hearing impairment in said patient.
With regards to claims 45-57, the person of ordinary skill in the art would have been motivated to assess Meniere disease patients for hearing loss, tinnitus and vertigo, because Herraiz and Green teach that patients suffering from Meniere disease suffer from hearing loss associated with vertigo and tinnitus, Green teaches audiometry or electrocochleography as objective measures to assess the effectiveness of a particular treatment/intervention in patients 
With respect to claims 37-44, determining the effective dose of ebselen to be administered in the method of treatment, the frequency of administration, the length of treatment, in order to optimize therapeutic effect in the method of treatment is routine, well within the skill of the artisan. 
 	With respect to claims 58-60, the person of ordinary skill in the art would have been motivated to co-administer ebselen and 2,2’-diseleno-bis-beta-cyclodextrin in a method of treating Meniere’s disease, because Kil teaches glutathione peroxidase mimics such as ebselen and 2,2-diseleno-bis-beta-cyclodextrin (2-diSeCD), are effective to treat hearing impairment, and Herraiz and Green teach that patients with Meniere disease suffer from hearing impairment as a symptom of Meniere disease. Thus, one of ordinary skill in the art would have reasonably expected that co-administering ebselen and 2,2-diseleno-bis-beta-cyclodextrin (2-diSeCD), known to be useful for the same purpose, i.e. glutathione peroxidase mimics useful to treat hearing impairment, would result in therapeutic effect. Since all compounds for co-administration herein are known to be glutathione peroxidase mimics useful to treat hearing impairment, it is considered prima facie obvious to co-administer them in a method used for the In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). 
As such, claims 34-60 are rejected as prima facie obvious. 

Claims 34, 43, 44, 45, 49-60 are rejected under 35 U.S.C. 103 as being unpatentable over NCT02603081 (Study to evaluate SPI-1005 in Adults with Meniere disease, Clinicaltrials.gov archive December 10, 2015, 
https://clinicaltrials.gov/ct2/history/NCT02603081?A=2&B=2&C=merged, accessed 8 August 2021, cited in PTO-892), in view of Herraiz et al. (Eur Arch Otorhinolaryngol 2006, 263, 504-509, cited in PTO-892) and Green et al. (The Laryngoscope 2007, 117, 1622-1628, cited in PTO-892).
NCT02603081 is as above.
NCT02603081 teaches that ebselen is a small molecule mimic and inducer of glutathione peroxidase (page 4, under Arms and interventions).
NCT02603081 does not teach that ebselen is administered as a capsule, as in instant claim 44. NCT02603081 does not teach assessing the patient suffering from Meniere’s disease prior, during and after treatment with ebselen, for tinnitus using TFI index, as in instant claims 52, 53, and for vertigo using VSS scale, as in instant claims 49-51, nor does it teach improvement in symptoms in said patient.
NCT02603081 does not teach co-administering ebselen and  another glutathione peroxidase mimic compound to treat Meniere’s disease, as in instant claims 58-60.
Herraiz and Green are as above.

With respect to claim 44, administering ebselen as a capsule in the method taught by NCT02603081 is obvious because capsules are well known solid dosage forms of drugs.
	With respect to claims 58-60, the person of ordinary skill in the art would have been motivated to co-administer ebselen and another glutathione peroxidase mimic in a method of treating Meniere’s disease, because NCT02603081 teaches that ebselen is a small molecule mimic of glutathione peroxidase useful to treat Meniere disease. Thus, one of ordinary skill in the art would have reasonably expected that co-administering ebselen and another glutathione peroxidase mimic compound, known to be useful for the same purpose, i.e. glutathione peroxidase mimics, would result in therapeutic effect. Since all compounds for co-administration herein are known to be glutathione peroxidase mimics useful to treat Meniere disease, it is considered prima facie obvious to co-administer them in a method used for the same purpose. At In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). 
As such, claims 34-60 are rejected as prima facie obvious. 
Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


 	Claims 34-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 6,815,434 (cited in PTO-892), in view of Herraiz et al. (Eur Arch Otorhinolaryngol 2006, 263, 504-509, cited in PTO-892) and Green et al. (The Laryngoscope 2007, 117, 1622-1628, cited in PTO-892).
 Claims 1-24 of U.S. Patent No. 6,815,434 are drawn to a method of ameliorating hearing loss in a mammal comprising administering to the mammalian subject an otoprotective composition comprising, for example, ebselen, or 2,2’-diseleno-bis-beta-cyclodextrin; claims 16-24 recite amounts of otoprotectant to be used in the method.
Herraiz and Green are as above.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of claims 1-24 of U.S. Patent No. 6,815,434, Herraiz and Green to arrive at the instant invention. The person of ordinary skill in the art would have been motivated to administer ebselen to a patient suffering from Meniere disease, because claims 1-24 of U.S. Patent No. 6,815,434 teach that ebselen is effective to treat hearing impairment, and Herraiz and Green teach that patients with Meniere disease suffer from hearing prima facie obvious to co-administer them in a method used for the same purpose. At least additive therapeutic effects would have been reasonably expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). 
As such, claims 34-60 are rejected as prima facie obvious. 
Conclusion
Claims 34-60 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627